PER CURIAM:
This claim came on for hearing on October 4, 1985, upon the facts and respondent's Motion to Dismiss.
The basis of the Motion to Dismiss is that the claim is barred by the statute of limitations. Claimant alleges that on August 19, 1981, as a mechanic employee of respondent, he had stored his work tools in respondent's shop, his place of employment in Thomas, Tucker County, in a locked tool box in a cabinet. The shop was burglarized and his tools and respondent's dump truck were stolen. Claimant submitted an evidentiary list for the lost tools. The cost of the tools offset by *95claimant's insurance recovery amounts to $1,441.24. Claimant originally filed the claim in the amount of $1,700.00.
Respondent moved to dismiss the claim as it is barred by the applicable statute of limitations. Under W.Va. Code 55-2-12, this claim must have been brought within two years from the date of the injury. Claimant filed this claim on February 20, 1985.
The Court, under the provisions of W.Va.Code 14-2-21, does not have jurisdiction over a claim which is not,filed within the time specified by the applicable statute of limitations. Frisco vs. Department of Natural Resources, 13 Ct.Cl. 287 (1980). The claimant's failure to file this claim within a two-year period after April 19, 1981 requires this Court to dismiss the claim.
The respondent's motion to dismiss is sustained.
Claim -dismissed.